EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements No.333-113054, 333-143029, 333-151943 and 333-168964on Form S-8 of our reports dated March 17, 2014, relating to the consolidated financial statements of Ivanhoe Energy Inc. and the effectiveness of internal control over financial reporting, appearing in this Annual Report on Form 10-K of Ivanhoe Energy Inc. for the year ended December 31, 2013. /s/ Deloitte LLP Chartered Accountants Calgary, Canada March 17, 2014
